UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-9961 TOYOTA MOTOR CREDIT CORPORATION (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 95-3775816 (I.R.S. Employer Identification No.) 19001 S. Western Avenue Torrance, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(310) 468-1310 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated filer Non-accelerated filerxSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes Nox As of October 31, 2011, the number of outstanding shares of capital stock, no par value per share, of the registrant was 91,500, all of which shares were held by Toyota Financial Services Americas Corporation. Reduced Disclosure Format The registrant meets the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this Form with the reduced disclosure format. TOYOTA MOTOR CREDIT CORPORATION FORM 10-Q For the quarter ended September 30, 2011 INDEX PART I ……………3 Item 1. Financial Statements…………… 3 Consolidated Statement of Income…………….…………… 3 Consolidated Balance Sheet…………… 4 Consolidated Statement of Shareholder’s Equity…………… 5 Consolidated Statement of Cash Flows…………….…………… 6 Notes to Consolidated Financial Statements…………….…………… 7 Item 2. Management’s Discussion and Analysis……………. 52 Item 3. Quantitative and Qualitative Disclosures About Market Risk…………… 81 Item 4. Controls and Procedures 81 PART II ……………82 Item 1. Legal Proceedings…………… 82 Item 1A. Risk Factors…………….…………… 83 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds…………… 83 Item 3. Defaults Upon Senior Securities…………….…………… 83 Item 4. (Removed and Reserved)…………… 83 Item 5. Other Information…………… 83 Item 6. Exhibits…………… 83 Signatures
